United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.W., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1194
Issued: December 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2010 appellant, through her attorney, filed a timely appeal from
December 7, 2009 and January 21, 2010 merit decisions of the Office of Workers’ Compensation
Programs granting her a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 17 percent permanent impairment of the left
lower extremity.
FACTUAL HISTORY
On August 8, 2008 appellant, then a 57-year-old city letter carrier, filed an occupational
disease claim alleging that she sustained blood clots in her left leg due to factors of her federal
employment. The Office accepted the claim for an aggravation of varicose veins of the left
lower extremity with ulcers.

On February 10, 2009 appellant filed a claim for a schedule award. On February 12,
2009 the Office requested that she submit an impairment evaluation from an attending physician
describing the extent of any permanent impairment.
By decision dated April 17, 2009, the Office denied appellant’s claim for a schedule
award. It found that she had not submitted an impairment evaluation as requested.
On April 27, 2009 appellant, through her attorney, requested a telephone hearing. At the
August 13, 2009 hearing, counsel asked the hearing representative to hold the record open for
submission of an impairment evaluation in accordance with the American Medical Association,
Guides to the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides).
In an impairment evaluation dated September 23, 2009, Dr. Jeffrey F. Wirebaugh, Boardcertified in family medicine, discussed appellant’s complaints of constant aching in the left leg
with increased pain after standing, swelling around “the area of ulceration” and “episodic skin
breakdown with seepage and at times some bloody drainage.” On examination he found an area
of healed ulceration of the anterior and medial leg with atrophic and hyperpigmented skin.
Dr. Wirebaugh further found “two areas of superficial ulceration with a transudate kind of
seepage. There is mild soft tissue swelling distal to the scar area.” Citing to the sixth edition of
the A.M.A., Guides, Dr. Wirebaugh stated:
“Referring to the lower extremity peripheral vascular disease grid on page 69
[appellant] has a Class 2 impairment. This is based on the evidence of persisting
vascular disease with superficial ulceration. The C grade of default percentage is
17 percent.
“The functional history is a Grade 2 modifier due to the persistent edema partially
controlled by elastic support. The physical findings grade modifier is 2 due to the
persisting vascular disease with superficial ulceration. The objective test results
are a Grade 2 modifier due to the abnormal ultrasound and angiographic
abnormalities found at the time of her deep vein thrombosis.
“The grade modifiers result in no change in the default or Grade C percentage of
17 percent.”
He concluded that appellant had 17 percent permanent impairment of the left lower extremity.
Dr. Wirebaugh found that she had reached maximum medical impairment.
By decision dated November 20, 2009, the hearing representative vacated the April 17,
2009 decision. She found that the Office should refer Dr. Wirebaugh’s September 23, 2009
evaluation to an Office medical adviser for review.
On November 23, 2009 an Office medical adviser concurred with Dr.Wirebaugh’s
finding that appellant had 17 percent permanent impairment due to a Class 2 impairment with
ulceration. He utilized the Table 4-12 on page 69 of the sixth edition of the A.M.A., Guides,
applicable to determining impairments of the lower extremity due to peripheral vascular disease,
in reaching his conclusion.

2

By decision dated December 7, 2009, the Office granted appellant a schedule award for
17 percent permanent impairment of the left lower extremity. The period of the award ran for
48.96 weeks from September 23, 2009 to August 31, 2010.
On January 4, 2010 appellant requested reconsideration. She described the problems she
experienced with her leg over the years. Appellant submitted progress reports dated 2007 and
2008. The progress reports did not address the extent of any permanent impairment.
By decision dated January 21, 2010, the Office denied modification of its December 7,
2009 decision. It noted that appellant had not submitted any medical evidence with her
reconsideration request relevant to determining the extent of her permanent impairment of the
left lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing federal regulations,2 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.3 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.4
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on functional history (GMFH), physical
examination (GMPE) and clinical studies (GMCS).5 The net adjustment formula is (GMFHCDX) + (GMPE-CDX) + (GMCS-CDX).
ANALYSIS
The Office accepted that appellant sustained an aggravation of varicose veins with ulcers
in the left lower extremity due to factors of her federal employment. On February 10, 2009
appellant filed a claim for a schedule award. In an impairment evaluation dated September 23,
2009, Dr. Wirebaugh listed findings of healed ulceration with atrophic and hyperpigmented skin
in the left anterior and medial leg. He also found superficial ulceration and seepage with mild
swelling of the soft tissue. Dr. Wirebaugh noted that appellant complained of constant aching in
her leg, increased pain with standing, swelling around the ulceration and periodic skin
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404.

3

Id. at § 10.404(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
5

A.M.A., Guides at 494-531.

3

breakdown, seepage and bloody drainage. Applying Table 4-12 of the sixth edition of the
A.M.A., Guides, he found that she had a Class 2 impairment due to peripheral vascular disease
with continued superficial ulceration. Dr. Wirebaugh identified the default percentage for a
Class 2 impairment as 17 percent. He then found that the grade modifier of 2 for functional
history (GMFH) was due to appellant’s persistent edema. Dr. Wirebaugh also found that she had
a grade modifier of 2 for physical examination (GMPE) based on her ulceration and a grade
modifier of 2 for clinical studies (GMCS) due to her abnormal ultrasound and angiogram.
Applying the net adjustment formula, (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), he
determined that appellant should receive no adjustment from the default grade. Dr. Wirebaugh
concluded that she had 17 percent permanent impairment of the left lower extremity. An Office
medical adviser reviewed Dr. Wirebaugh’s findings on November 23, 2009 and concurred with
his determination that appellant had 17 percent left lower extremity impairment under the sixth
edition of the A.M.A., Guides. The Board finds that the evidence supports that she has no more
than 17 percent permanent impairment of the left lower extremity. There is no other medical
evidence of record addressing the extent of appellant’s permanent impairment.
CONCLUSION
The Board finds that appellant has no more than 17 percent permanent impairment of the
left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the January 21, 2010 and December 7, 2009
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 13, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

